internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-114261-01 date date legend number release date index number taxpayer sub branch date cpa firm office x country y dear this replies to a letter dated date from your authorized representative requesting an extension of time under sec_301_9100-3 to allow taxpayer to file with respect to the dual consolidated losses_incurred by branch for the tax years ended on date sec_1 and as follows i a certification and agreement under sec_1 2a d ii an election under sec_1_1503-2 to replace the certifications and agreements with elections and agreements under sec_1_1503-2 and iii to file the election and agreement required under sec_1_1503-2 to replace both of the certifications and agreements the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-114261-01 taxpayer owns sub which operates through branch in country y taxpayer engaged and relied on office x of cpa firm to prepare and file taxpayer’s consolidated tax_return for the tax years ended on date sec_1 and including the preparation of all ancillary attachments forms certifications and elections however office x failed to prepare and file the certification and agreement provided under sec_1_1503-2a d for the tax years ended on date sec_1 and with respect to the dual consolidated losses_incurred by branch in those years the irs has not discovered taxpayer’s failure_to_file the certifications and agreements sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election statement and agreement are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file with respect to the dual consolidated losses_incurred by branch for the tax years ended on date sec_1 and as follows i a certification and agreement under sec_1_1503-2a d ii an election under sec_1 h ii to replace the certifications and agreements with elections and agreements under sec_1_1503-2 and iii to file the election and agreement required under sec_1_1503-2 to replace both of the certifications and agreements the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the statements of elections and agreements sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in re plr-114261-01 a copy of this ruling letter should be associated with the statements of elections and agreements no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely allen goldstein reviewer office of the associate chief_counsel international
